AMENDMENT TO FUND PARTICIPATION AGREEMENT This amendment (the "Amendment") is made and entered into as of October 16, 2001, by and among Janus Aspen Series and Principal Life Insurance Company (collectively, the "parties") "Agreement") in order to modifi that certain Fund Participation Agreement (the entered into by the parties as of August 28,2000. The parties agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and the Schedule A attached to this Amendment is substituted therefor. All other terms and provisions of the Agreement not amended herein shall remain in fir 11 force and effect. Janus Aspen
